Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 August 22, 2014

The Court of Appeals hereby passes the following order:

A14A2240. JENNIFER SIEWERT v. J. CRAIG NELSON et al.

      This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, defendant Jennifer Siewert appealed the magistrate court’s decision
to the superior court. The superior court entered judgment and a writ of possession
in favor of J. Craig Nelson and others, and Siewert has appealed that order directly
to this Court.
      Because the superior court’s order disposes of a de novo appeal from a
magistrate court decision, Siewert was required to follow the discretionary appeal
procedures. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366,
367 (454 SE2d 175) (1995). Her failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                        08/22/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.